DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4 and 6 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 16, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	To provide proper antecedent basis consistent with the specification (paragraph 0069) applicant should amend line 2 such that after “wherein” is inserted -- the tire comprises a tread having a ground contacting tread portion and -- .
Drawings
The drawings were received on November 9, 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0119715 A1 in view of a) Published PCT Application WO 2015/173120 A1 (equivalent to US Patent Application Publication 2017/0080655 A1) having a filing date of May 7, 2015 and a foreign priority date of May 13, 2014 (French PCT application has disclosure of French foreign priority document) taken with European Patent Application 0 264 600 A1 (equivalent to Laurent (4,963,207)), Naito et al. (6,935,391 B2), Japanese Patent Application 2001-18609 A cited by applicant, and Published PCT Application WO 2016/105410 A1 having a filing date of December 24, 2014, and b) Murakami et al. (6,890,091 B2), Murakami et al. (7,004,616 B2), and Inoue et al. (7,244,060 B2).
 	The only differences between the US ‘715 method and the claimed method are that 

 	b) the mixing of the A and B components to form the sealant rubber composition is not disclosed as taking place in a twin screw kneading extruder (paragraphs 0001-0030: component B has organic peroxide cross-linking activator, paragraph 0019; continuous bead of sealant composition wound onto rotating tire inner surface (“sequentially applying the sealant to an inner periphery of the tire”), paragraphs 0026-0027), however 
 	a) it is well known in such methods to provide the continuous spiral sealant attachment by butt-joining the windings (no gaps, no overlap) in order to obtain a continuous sealant layer with controlled thickness and width of the sealant windings, as evidenced for example by WO ‘120 taken with EP ‘600 (US ‘655 embodiment of Figure 1, paragraphs 0018-0073 and 0098-0103: rectangular shape of nozzle outlet (and therefore rectangular sealant bead cross-section with no overlap) in paragraph 0057 via EP ‘600 (Laurent embodiment of Figures 1 and 3, nozzle 12 with rectangular slot orifice 13), Naito et al. (embodiment of Figures 1, 4, and 6, sealant layer 4, 4′ formed of abutting windings with no overlap), JP ‘609 cited by applicant (embodiments of Figures 1-3, translation: tapelike sealing material 3 with abutting windings without overlap, see especially Figures 1 and 3 and paragraphs 0001, 0003, and 0006-0031), and WO ‘410 (embodiment of Figure 3, paragraphs 0001-0044), and 
 	b) it is notoriously well known to perform such rubber composition mixing in a twin screw kneading extruder in order to facilitate manufacturing by performing the mixing and extruding in the same apparatus, as evidenced for example by Murakami et al. ‘091 (embodiment of Figure 10, col. 1 line 46 - col. 2 line 18, col. 4 line 18 - col. 5 line 58, col. 12 line 47 - col. 17 line 5, col. 18 line 40 - 
 	it would therefore have been obvious to one of ordinary skill in the art to a) provide the continuous spiral sealant attachment in the above method by butt-joining the windings (no gaps, no overlap) in order to obtain a continuous sealant layer with controlled thickness and width of the sealant windings and b) use such a notoriously well known twin screw kneading extruder to mix the A and B components to form the sealant rubber composition in the above method in order to facilitate manufacturing by performing the mixing and extruding in the same apparatus.
 	As to claim 5, “under the tire tread” in US ‘715 paragraph 0027 means an axial extent the same as that of the tread, which is further supported by the secondary references Naito et al. (shoulders are tread boundaries, col. 3 lines 28-31), JP ‘609 (translation paragraphs 0002 and 0006), and WO ‘410 (paragraphs 0015, 0018, and 0033).
 	Applicant’s arguments are based on the claims as amended and thus have been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             February 25, 2021